Citation Nr: 1003375	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  02-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for calcaneal 
spurs and degenerative joint disease (DJD) of the left ankle, 
evaluated as noncompensable prior to August 16, 2001, and 10 
percent disabling thereafter.

2.  Entitlement to a compensable initial rating for a 
duodenal ulcer.

3.  Entitlement to a compensable initial rating for status 
post ganglion cyst of the right wrist.

4.  Entitlement to service connection for allergic rhinitis 
with otitis media.

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
December 1991, with service in Southwest Asia during the 
Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for calcaneal spurs and 
degenerative joint disease of the left ankle, duodenal ulcer 
and status post right ganglion cyst with initial 
noncompensable ratings assigned for each disability.  The RO 
also denied claims for service connection for allergic 
rhinitis with otitis media, hiatal hernia, and an irritable 
colon condition with consideration of the provisions 
pertaining to diseases presumed to have been incurred as a 
result of active duty service in the Persian Gulf War.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  A 
March 2003 RO rating decision increased the evaluation for 
left ankle disability to 10 percent disabling effective to 
August 16, 2001.

The Board notes that the appeal previously included a claim 
for entitlement to service connection for irritable colon.  
However, in an April 2009 rating decision, the claim was 
granted in full.  Thus this issue is no longer on appeal.  

This case was remanded by the Board in November 2004 for 
further development.  

FINDINGS OF FACT

1.  Since January 20, 2000, the Veteran's DJD of the left 
ankle has been manifested by no more than moderate limitation 
of motion of the ankle, with X-ray evidence of degenerative 
changes.  

2.  Since August 16, 2001, the Veteran's DJD of the left 
ankle has been manifested by no more than moderate limitation 
of motion of the ankle, with X-ray evidence of degenerative 
changes.  

3.  The duodenal ulcer has been manifested by mild ulcer 
disorder with recurring symptoms once or twice yearly.  

4.  The residuals of status post ganglion cyst of the right 
wrist have been manifested primarily by a well-healed scar 
that has not been shown to result in compensable limitation 
of motion of the right upper extremity; amputation or other 
scar symptoms are not found.

5.  Allergic rhinitis with otitis media was not manifest 
during service; respiratory pathology was not identified 
until 1993; the current allergic rhinitis with otitis media 
is unrelated to service.

6.  A hiatal hernia was not manifest during service and not 
identified until 2000; any current hiatal hernia is unrelated 
to service.

7.  GERD was not manifest during service and not identified 
until 1998; any current GERD is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, for 
DJD of the left ankle have been met prior to August 16, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5262, 
5271 (2009).  

2.  The criteria for a rating in excess of 10 percent for DJD 
of the left ankle have not been met since August 16, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, DCs 5003, 5010, 5262, 5271 (2009).  

3.  The criteria for an initial rating of 10 percent, but no 
more, for duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, DC 7305 (2009).

4.  The criteria for an initial compensable evaluation for 
status post ganglion cyst of the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Codes 5154, 5226, 4.118, DCs 7803, 7804, 7805 
(2002, 2009).

5.  Allergic rhinitis with otitis media was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2009).

7.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a March 
20001 letter sent to the Veteran that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in January 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records as well as lay 
statements in support of his claims.  Next, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in July 2000, February 2002, and April 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating Claims

Disability evaluations are determined by comparing a 
Veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  See 38 C.F.R. § 4.7.  

Left Ankle

Here, the Veteran seeks a higher rating for his service-
connected DJD of the left ankle.  He initially filed a claim 
for service connection in January 2000.  He was granted 
service connection by the RO in a May 2001 rating decision, 
and was assigned a noncompensable rating effective January 
20, 2000.  In a March 2003 rating decision, the RO increased 
his evaluation to 10 percent effective August 16, 2001, on 
the basis of complaints of pain and swelling in the VA 
treatment records since that date.  As such, the Board will 
separately address each rating period.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2009).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2009) and 38 C.F.R. § 
4.45 (2009) should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2009).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1. 

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II. 

The Veteran's left ankle is currently rated under Diagnostic 
Code 5271, which provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a 
maximum 20 percent evaluation for marked limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, DC 5271. 

Prior to August 16, 2001

With respect to the period prior to August 16, 2001, the 
Veteran was afforded a VA joints examination in July 2000, at 
which time he was diagnosed with osteochondral defect in the 
mid-lateral talar dome as well as calcaneal spurs and minimal 
left ankle DJD.  At the time, he referred to no ankle pain, 
but described an occasional burning sensation on the plantar 
aspect of his left foot.  There were no episodes of 
dislocation or recurrent subluxation within the past year and 
no constitutional symptoms for inflammatory arthritis.  Upon 
physical examination, range of motion testing revealed 
dorsiflexion to 15 degrees and plantar flexion to 45 degrees, 
with no evidence of painful motion.  Although there was a 
"non-disabling tenderness" to palpation on the left ankle 
as well as mild medial lateral instability, there was no 
evidence of edema, effusion, weakness, redness, heat, 
dislocation, subluxation, ankylosis, abnormal movement, or 
guarding of movement.

Private treatment records revealed full range of motion in 
the left ankle and normal X-rays, with only small joint 
effusion noted.  He was diagnosed with chronic ankle sprain.  
In a February 1993 private examination, the examiner 
diagnosed him with post-sprained syndrome with anterior 
lateral ankle synovitis and fibrosis accounting for his 
symptoms of ankle impingement syndrome.  The examiner 
recommended arthroscopic evaluation of the ankle.  

For the period prior to August 16, 2001, there is X-ray 
evidence of minimal DJD in the left ankle.  Furthermore, 
range of motion testing revealed left ankle dorsiflexon 
limited to 15 degrees.  Therefore, the criteria listed under 
DC 5003 and DC 5010 can serve as a basis for an increased 
initial rating for the left ankle disability prior to August 
16, 2001.  38 C.F.R. § 4.59.  Although limitation of motion 
would be noncompensable under a limitation of motion code, 
there is at least some limitation of motion combined with 
degenerative changes; as such, a 10 percent rating may be 
assigned for the left ankle disability.  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5262 (impairment of the tibia and 
fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable as on VA examination there was no evidence of 
ankylosis, malunion, or astralgalectomy.  Accordingly, these 
diagnostic codes may not serve as the basis for an increased 
initial rating in this case.  

With regard to whether the Veteran is entitled to an 
evaluation higher than 10 percent under the provisions of 
DeLuca for this period, the Board finds that he is not.  At 
his July 2000 examination, the Veteran reported only four 
times in the past year where acute bouts of left ankle pain 
rendered him unable to perform his daily activities, and only 
two occasions where left ankle pain impaired him functionally 
to be absent from work.  He reported that such pain was 
precipitated by walking up to one hour or standing up to 
three hours.  As such, the Board finds that the level of 
disability associated with the left ankle cannot be found to 
be severe even when considering the effects of pain and 
repetitive motion on his left ankle.  Accordingly, the 
Veteran is not entitled to a rating in excess of 10 percent, 
considering factors outlined in DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's DJD of the left ankle warrants an initial 
rating in of 10 percent disabling, but no more, for the 
period prior to August 16, 2001.  

Since August 16, 2001

With respect to the period since August 16, 2001, service 
treatment records show continuing treatment for 
osteoarthritis of the left ankle with complaints of pain and 
swelling.  Private magnetic resonance imaging (MRI) of the 
left ankle conducted in February 2002 revealed a 1-centimeter 
osteochondral fracture in the anterolateral aspect of the 
talus with no evidence of joint effusion, while private X-
rays conducted in February 2002 revealed osteoarhritis with 
posterior calcaneal spurs.

The Veteran was afforded a VA joints examination in February 
2002, at which time he was diagnosed with left ankle DJD as 
well as osteochondral defect of the mid-lateral talar dome.  
He complained of continuous left ankle pain, which was 
exacerbated for periods of 4 to 5 days upon walking, as well 
as ankle swelling.  Upon examination, range of motion testing 
revealed plantar flexion limited to 40 degrees and 
dorsiflexion limited to 10 degrees.  However, the joint was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups.  
There was also evidence of left ankle lateral anterior 
swelling and tenderness to palpation over the anterior 
lateral joint line.  There was also no evidence of ankylosis 
or inflammatory arthritis.

The Veteran was afforded his most recent VA joints 
examination in April 2008, at which time he was diagnosed 
with left ankle sprain residuals, osteochondral defect, and 
DJD.  The Veteran complained of left ankle pain, stiffness, 
and occasional locking.  He wore a left ankle brace.  
However, there was no evidence of dislocation, subluxation, 
inflammatory arthritis, or ankylosis.  Upon examination, 
range of motion testing revealed plantar flexion limited to 
31 degrees and dorsiflexion limited to 12 degrees, with pain 
throughout dorsiflexion.  Although range of motion was 
additionally limited by pain, it was not additionally limited 
by fatigue, weakness, lack or endurance, or incoordination.  

In this case, the Veteran is already in receipt of a 10 
percent rating for his disability under a limitation of 
motion diagnostic code.  Therefore, the criteria listed under 
DC 5003 and DC 5010 cannot serve as a basis for an increased 
initial rating for the right ankle posterior tibial 
tendonitis.  38 C.F.R. § 4.14.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5262 (impairment of the tibia and 
fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable as on VA examination in August 2005 and November 
2006 there was no evidence of ankylosis, malunion or 
astralgalectomy.  Accordingly, these diagnostic codes may not 
serve as the basis for an increased initial rating in this 
case.  

The Veteran is currently rated under Diagnostic Code 5271, 
which provides for a 10 percent rating where there is 
moderate limitation of motion of the ankle, and for a maximum 
20 percent evaluation for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271. 

Here, since the Veteran's dorsiflexion is limited to 12 
degrees and his plantar flexion is limited to 31 degrees at 
worst, his DJD of the left ankle is not characterized by 
"marked" loss of range of motion, and an increased 
evaluation under DC 5271 is not warranted.  

With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Although range of motion was 
limited by pain, it was not additionally limited by fatigue, 
weakness, lack or endurance, or incoordination.  Accordingly, 
the Veteran is not entitled to a rating in excess of 10 
percent, considering factors outlined in DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In sum, the weight of the credible evidence demonstrates that 
the Veteran's DJD of the left ankle does not warrant an 
rating in excess of 10 percent disabling for the period since 
August 16, 2001.  As the preponderance of the evidence is 
against the claim for an increased rating for DJD of the left 
ankle, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).     

Duodenal Ulcer

The Veteran also seeks an increased initial evaluation for 
his duodenal ulcer, which was rated as noncompensable under 
DC 7305 (duodenal ulcer) by the RO in May 2001.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2009).

The Veteran has been diagnosed with duodenal ulcer disease, 
GERD, and hiatal hernia.  The RO awarded a noncompensable 
disability rating under DC 7305, which contemplates duodenal 
ulcers.  The GERD and hiatal hernia, which are not yet 
subject to service connection, are discussed in further 
detail below.  As he has not been diagnosed with any other 
gastrointestinal disorder, no other diagnostic codes are 
applicable in this instance.  38 C.F.R. § 4.114, DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348.

Diagnostic Code 7305 provides for a 10 percent rating for a 
mild ulcer disorder with recurring symptoms once or twice 
yearly.  A 20 percent rating is warranted for a moderate 
ulcer disorder with recurring episodes of severe symptoms two 
or three times per year averaging ten days in duration, or 
with continuous moderate manifestations.  A 40 percent rating 
is warranted for a moderately severe ulcer condition with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 DC 7305 
(2009).  

Minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112 (2009).

The Veteran was afforded a VA stomach, duodenum, and 
peritoneal adhesions examination in July 2000, at which time 
he was diagnosed with duodenal ulcer disease and hiatal 
hernia.  The Veteran complained of epigastric pain associated 
with heartburn, pyrosis, and reflux of acid content, which 
was relieved by cimetidine and precipitated by ingesting 
spicy or acidic foods.  The Veteran denied a history of 
vomiting, hematemesis, melena, or constipation.  However, he 
reported episodes of diarrhea 1 to 2 times per month.  The 
Veteran weighed 249 pounds, with no history of weight 
changes. 

The Veteran was afforded his most recent VA stomach, 
duodenum, and peritoneal adhesions examination in April 2008, 
at which time he was diagnosed with resolved peptic ulcer 
disease and duodenitis.  The Veteran denied a history of 
nausea, vomiting, constipation, fistula, intestinal pain, and 
ulcerative colitis.  However, he reported weekly episodic 
attacks of diarrhea that lasted approximately 2 days.  He 
also complained of episodes of burning epigastric pain that 
occurred weekly after eating and were relieved by antacids.  
The Veteran weighed 267 pounds, with no signs of significant 
weight loss or malnutrition.  To the contrary, he was found 
to be morbidly obese.  

In order for a compensable rating to be assigned pursuant to 
DC 7305, the evidence must demonstrate a mild ulcer disorder 
with recurring symptoms once or twice yearly.  38 C.F.R. § 
4.114, DC 7305.  The evidence in this case demonstrates a 
duodenal ulcer with weekly episodes burning epigastric pain.  
Accordingly, the Board finds that the evidence supports a 10 
percent evaluation under DC 7305.

However, an evaluation in excess of 10 percent is not 
warranted under DC 7305, as there is no evidence of severe 
symptoms averaging ten days in duration.  Furthermore, there 
is no evidence of weight loss.  To the contrary, the Veteran 
gained approximately 20 pounds between his July 2000 and 
April 2008 VA examinations.  Accordingly, the Board finds 
that he is not entitled to a rating in excess of 10 percent 
under this diagnostic code.  38 C.F.R. § 4.114, DC 7305.

Ganglion Cyst of the Right Wrist

The Veteran also seeks a higher evaluation for his duodenal 
ulcer, which was rated as noncompensable under DC 7804 
(unstable or painful scars) by the RO in May 2001.  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  The 
Board will consider the appellant's residual scarring under 
Diagnostic Codes 7801 (as amended), 7803, 7804, and 7805.  
Under the revised regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 39 sq. cm.  A 20 percent evaluation will 
be assigned if the area exceeds 77 sq. cm.  If the area 
involved exceeds 465 sq. cm., a 30 percent evaluation will be 
assigned.  A 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.  Moreover, Diagnostic Code 7802 
pertains to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion.  
Specifically, under Diagnostic Code 7802, a 10 percent rating 
is warranted for an area or areas of 144 square inches (929 
sq. cm.) or greater.  This is the highest rating available 
under this Code.

Here, the Veteran was afforded a VA examination in July 2000, 
at which time he was diagnosed with status post right wrist 
ganglion wrist excision.  The examiner noted that the Veteran 
had a ganglion cyst excised from his right wrist in 1989, and 
indicated that the scar was well healed upon examination.  
However, the Veteran complained of pain and numbness in his 
right wrist.  

The Veteran was afforded a VA joints examination in February 
2002, at which time he was diagnosed with history of right 
wrist ganglion cyst surgery.  He complained of numbness of 
the lateral aspect of the dorsal wrist and decreased strength 
of hand grip at night while sleeping and during the day while 
working at his computer.  Upon examination, range of motion 
testing revealed palmar flexion to 30 degrees and 
dorsiflexion to 45 degrees.  The Board notes that palmar 
flexion to 80 and dorsiflexion to 70 is considered 
anatomically normal.  

The Veteran was afforded a VA peripheral nerves examination 
in April 2008, at which time he was found to suffer from 
neurological deficits of the right wrist.  Specifically, he 
was found to suffer from mild-to-moderate carpal tunnel 
syndrome, bilaterally.  However, the examiner opined that the 
neurological deficits of the right wrist were less likely 
than not caused by or a result of the right wrist ganglion 
surgery performed in 1989.  The opinion was based on medical 
literature which associated carpal tunnel syndrome with the 
presence of a ganglion cyst rather than with the surgery to 
remove a cyst.  Furthermore, the Veteran was found to have 
other risk factors for carpal tunnel syndrome, such as daily 
keyboard usage.  

There is no basis for a compensable rating under the current 
regulations.  First, there is no indication that the scarring 
was unstable.  Although there is some limitation of motion of 
the right wrist, it is not compensable under DC 5215, which 
requires either dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm to warrant a 
compensable rating.  Furthermore, it is unknown whether the 
right wrist's limitation of motion is caused by the Veteran's 
service-connected status post ganglion cyst or his 
nonservice-connected carpal tunnel syndrome.  There is no 
clinical indication that the right wrist scarring has 
resulted in underlying soft tissue damage or that the area of 
the scar exceeds 6 square inches (39 sq. cm).  As such, a 
separate compensable rating is not appropriate for the right 
wrist scar.

The Board has also considered the version of the regulations 
in effect prior to August 30, 2002.  Without a showing of a 
poorly nourished superficial scar with repeated ulceration, a 
compensable rating was not warranted under Diagnostic Code 
7803.  Without a finding of a superficial tender or painful 
scar on objective demonstration, a compensable evaluation was 
not assignable under Diagnostic Code 7804.  In addition, 
without a showing that a service-connected scar limited some 
function, a compensable rating under Diagnostic Code 7805 
could not be awarded.

In this case, the Veteran's right wrist scar was not poorly 
nourished with repeat ulceration, nor was it tender or 
painful.  Furthermore, there is no clinical evidence of 
record to establish that the right wrist scar alone caused 
any limitation of any function in the right upper extremity, 
as the Board notes he is also afflicted with nonservice-
connected carpal tunnel syndrome.  Thus, none of the 
pertinent pre-August 30, 2002, Diagnostic Codes provide a 
basis for a compensable rating for the right wrist scar.  
Accordingly, the rating schedule does not provide a basis for 
a compensable evaluation for this right wrist scar given the 
essentially negative clinical findings in this case.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the schedule is not inadequate.  
It has not been shown that his DJD of the left ankle, 
duodenal ulcer, or status post ganglion cyst of the right 
wrist have required frequent periods of hospitalization or 
have produced marked interference with the Veteran's 
employment.  To the contrary, his April 2008 examiners 
specifically opined that his ulcer and status post ganglion 
cyst have no significant effects on employment.  Therefore, 
the Board finds that referral for assignment of an 
extraschedular rating for his service-connected conditions is 
not warranted.

III.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
authorized VA to compensate any Persian Gulf Veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
(including, for example, chronic fatigue syndrome) which 
became manifest either during active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more within a presumptive period 
following service in the Southwest Asian theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In particular, the Act 
amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to 
compensation for disabilities occurring in Veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  

With exceptions not here applicable, current law requires 
that in order to obtain compensation for an undiagnosed 
illness, the disability in question must not be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(2008).  If a disability is shown to be attributable to a 
known clinical diagnosis, service connection may be 
established for the diagnosed entity on a "direct" basis.  

Here, as the Veteran's claimed disorders are attributed to 
known clinical diagnoses of rhinitis, hiatal hernia, and 
GERD, they can not be evaluated as undiagnosed illnesses 
caused by Gulf War Syndrome.  As such, the Board will now 
evaluate the claims under other theories of entitlement.  

Allergic Rhinitis with Otitis Media

The Veteran seeks service connection for allergic rhinitis.  
Specifically, he claims that either his participation in the 
U.S. Army Chemical Demilitarization Program or his 
consumption of pyridostigmine bromide for protection against 
chemical agents during Operation Desert Storm caused a 
chronic allergic disorder to develop subsequent to service.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to allergic rhinitis or any 
symptoms reasonably attributed thereto.  Therefore, no 
chronic respiratory disorder was noted in service.

	Next, post-service evidence does not reflect respiratory 
symptomatology for several years after service discharge.  
Specifically, the Veteran was treated privately for a 
productive cough in 1993 that was diagnosed as bronchitis.  
This is the first recorded symptomatology related to a 
respiratory disorder, coming approximately 2 years after 
discharge.  
	
	However, the Veteran does not allege continuity of 
symptomatology.  Rather, he asserts that his disorder 
developed subsequent to service as a result of exposure to 
chemicals in service.  Service connection may be granted when 
the evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, however, the 
Board finds that the weight of the competent evidence does 
not attribute the Veteran's respiratory disorder to active 
duty, despite his contentions to the contrary.  
	
	The record does not contain a medical opinion attributing any 
respiratory disorder to service.  Significantly, the Veteran 
was afforded a VA nose, sinus, larynx, and pharynx 
examination in July 2000.  Although the examiner noted 
diagnoses of pharyngitis in August 1996, upper respiratory 
tract infections in October 1996, and sinusitis in February 
1995, he did not attribute any of those disorders to service.  
	
	The Board finds that the July 2000 nose, sinus, larynx, and 
pharynx examination was adequate for evaluation purposes.  
Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Hiatal Hernia

The Veteran also seeks service connection for a hiatal 
hernia.  Specifically, he contends that he suffered from 
abdominal pain during Operation Desert Storm and has suffered 
from gas, heartburn, diarrhea, and an intolerance of certain 
foods ever since.  

	Service treatment records reflect that the Veteran was indeed 
treated for intermittent, recurrent right upper quadrant pain 
beginning in February 1991.  An upper gastrointestinal (UGI) 
series conducted in June 1991 upon his return from Southwest 
Asia revealed no abnormalities except a very small barium 
collection in the mid portion of the bulb, which was thought 
to be a small duodenal ulcer.  A subsequent UGI series 
conducted in July 1991 showed nearly complete healing of the 
duodenal ulcer.  Significantly, neither UGI series revealed 
the existence of a hiatal hernia.  Furthermore, the Board 
notes that the Veteran has already been service connected or 
the duodenal ulcer.  Therefore, service records do not show 
chronic residuals associated with hiatal hernia at the time 
of discharge.
	
	Next, post-service evidence does not reflect a hiatal hernia 
diagnosis for several years after service discharge.  
Specifically, the Veteran sought treatment by a private 
gastroenterologist in 1998, at which time he was diagnosed 
with gastritis and esophagitis.  He was not diagnosed with a 
small, sliding hiatal hernia until his July 2000 VA stomach, 
duodenum, and peritoneal adhesions examination.  This is the 
first recorded symptomatology related to a hiatal hernia, 
coming approximately 9 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to a hiatal hernia for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. 
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience gastrointestinal 
symptoms after he was discharged from the service.  However, 
he has not specified whether these symptoms were attributable 
to the hiatal hernia or to the duodenal ulcer which was 
diagnosed in service and is already subject to service 
connection.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  In this case, the 
Board emphasizes the multi-year gap between discharge from 
active duty service in 1991 and initial diagnosis of the 
hiatal hernia in 2000 (nearly a 9-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hiatal hernia to active duty, despite his 
contentions to the contrary.    
	
	Significantly, the record does not contain a medical opinion 
attributing the hiatal hernia found in July 2000 to service.  
Significantly, the VA examiner who diagnosed the hernia in 
July 2000 did not opine as to its etiology.  Moreover, the 
Veteran was afforded a subsequent VA stomach, duodenum, and 
peritoneal adhesions examination in April 2008, at which time 
the UGI series revealed an esophagus with normal peristalsis 
and distention, and no evidence of a hiatal hernia.
	
	The Board finds that the July 2000 and April 2008 stomach, 
duodenum, and peritoneal adhesions examinations were adequate 
for evaluation purposes.  Specifically, the examiners 
reviewed the claims file, interviewed the Veteran, and 
conducted physical examinations.  There is no indication that 
the VA examiners were not fully aware of the Veteran's past 
medical history or that any relevant facts were misstated.  
Therefore, the Board finds the VA examiners' opinions to be 
of great probative value.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

GERD

Finally, the Veteran seeks service connection for GERD.  
Specifically, he contends that he suffered from abdominal 
pain during Operation Desert Storm and has suffered from gas, 
heartburn, diarrhea, and an intolerance of certain foods ever 
since.  

	Service treatment records reflect that the Veteran was indeed 
treated for intermittent, recurrent right upper quadrant pain 
beginning in February 1991.  A UGI series conducted in June 
1991 upon his return from Southwest Asia revealed no 
abnormalities except a very small barium collection in the 
mid portion of the bulb, which was thought to be a small 
duodenal ulcer.  A subsequent UGI series conducted in July 
1991 showed nearly complete healing of the duodenal ulcer.  
Significantly, there was no mention of GERD in the service 
treatment records.  Furthermore, the Board notes that the 
Veteran has already been service connected for the duodenal 
ulcer.  Therefore, service records do not show chronic 
residuals associated with GERD at the time of discharge.
	
	Next, post-service evidence does not reflect GERD 
symptomatology for several years after service discharge.  
Specifically, the Veteran sought treatment by a private 
gastroenterologist in 1998, at which time he was diagnosed 
with gastritis and esophagitis.  This is the first recorded 
symptomatology related to GERD, coming approximately 7 years 
after discharge.  
	
	In addition to the absence of documented post-service 
symptomatology related to GERD for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. 
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience gastrointestinal 
symptoms after he was discharged from the service.  However, 
he has not specified whether these symptoms were attributable 
to GERD or to the duodenal ulcer that was diagnosed in 
service and already subject to service connection.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  In this case, 
the Board emphasizes the multi-year gap between discharge 
from active duty service in 1991 and initial diagnosis of the 
hiatal hernia in 2000 (nearly a 9-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's GERD to active duty, despite his contentions to the 
contrary.    
	
	Significantly, the record does not contain a medical opinion 
attributing GERD to service.  Significantly, the Veteran was 
afforded a VA stomach, duodenum, and peritoneal adhesions 
examination in April 2008, at which time the UGI series 
revealed an esophagus with normal peristalsis and distention, 
and no evidence of GERD.
	
	The Board finds that the April 2008 stomach, duodenum, and 
peritoneal adhesions examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims 
file, interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Therefore, the Board finds 
the VA examiner's opinion to be of great probative value.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, disability rating of 10 percent, but no 
more, for DJD of the left ankle, effective January 20, 2000, 
is granted.  

A disability rating in excess of 10 percent for DJD of the 
left ankle since August 16, 2001, is denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a disability rating of 10 percent, but no 
more, for duodenal ulcers granted.  

A compensable disability rating for status post ganglion cyst 
of the right wrist is denied.  

Service connection for allergic rhinitis with otitis media is 
denied.

Service connection for hiatal hernia is denied.

Service connection for GERD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


